DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 02/25/21.  Regarding the amendment, claim 1 is canceled, claims 2-24 are present for examination.
Terminal Disclaimer
The terminal disclaimer filed on 02/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,468,923 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the motor having, inter alia, said spray ring presenting first and second arcuately spaced apart ends defining a gap therebetween, said spray ring presenting a middle spaced circumferentially equally from each of said ends, 5such that a first spray ring side extends from the first end to the middle and a second spray ring side extends from the second end to the middle, a plurality of said orifices being defined in said first spray ring side, adjacent ones of said orifices defined in said first spray ring side defining an orifice spacing therebetween, 10said orifice spacing progressively decreasing for at least some of said adjacent ones of the orifices defined in the first spray ring side in a direction moving away from the first end and toward the middle  as claimed in claims 9 and 13.  
Further, the record of prior art by itself or in combination with other references also does not show the motor comprising, inter alia, said spray ring presenting first and second arcuately spaced apart ends defining a gap 20therebetween, said spray ring being resiliently deflectable, said motor further comprising a ring deflector operable to selectively deflect the spray ring and thereby expand or contract the gap, said ring deflector comprising a wedge fitted in the gap, 25said wedge being adjustably positionable in a generally radial direction, said wedge including a pair of tapered faces engaging corresponding ones of the ends of the spray ring, such that generally radial shifting of the wedge deflects the spray ring and results in corresponding expansion or contraction of the gap as recited in claim 11;
As recited in claim 12, the motor with said spray ring presenting first and second arcuately spaced apart ends defining a gap therebetween, said spray ring being resiliently deflectable, 5said motor further comprising a ring deflector operable to selectively deflect the spray ring and thereby expand or contract the gap, said ring deflector comprising a plate received at least in part within the gap and engaging at least one end of the spray ring, said ring deflector further comprising a screw and a threadably interconnected nut, 10said plate being shiftable along the screw, said nut presenting an outer rounded surface that engages the plate, with relative rotation of the screw and nut causing shifting of the plate along the screw and thereby deflection of the spray ring; 
As recited in claim 23, said ring deflector comprising a wedge fitted in the gap, said wedge being adjustably positionable in a generally radial direction, said wedge including a pair of tapered faces engaging corresponding ones of the ends of the spray ring, such that generally radial shifting of the wedge deflects the spray ring and results in corresponding expansion or contraction of the gap. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834